In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       Nos. 07-20-00281-CV
                                            07-20-00370-CV
                                   ________________________

                                VICTOR ANTOLIK, APPELLANT

                                                    V.

                                  DENNIS ANTOLIK, APPELLEE


                             On Appeal from the 261st District Court
                                     Travis County, Texas
            Trial Court No. D-1-GN-20-003056; Honorable Dustin M. Howell, Presiding


                                          December 30, 2020

                      ORDER OF SEVERANCE AND DISMISSAL

                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.

        Appellant, Victor Antolik, filed this appeal from the trial court’s Order Granting in

Part and Denying in Part Defendant Dennis Antolik’s Rule 91a Motion to Dismiss.1 In

2020, Victor filed a petition for bill of review in the trial court seeking review of a May 2,



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
2018 final judgment in favor of Appellee, Dennis Antolik. Dennis subsequently moved to

dismiss the action pursuant to Rule of Civil Procedure 91a. The trial court granted

Dennis’s motion, in part, by dismissing Victor’s claims but denied Dennis’s request for

costs and attorney’s fees. Victor filed this appeal from the dismissal of his action while

Dennis filed a cross-appeal from the denial of his costs and attorney’s fees. Now pending

before this court is Dennis’s unopposed motion to voluntarily dismiss his cross-appeal.


      We find the motion to dismiss complies with the requirements of Rule of Appellate

Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking

relief to which it would otherwise be entitled. Accordingly, we sever Dennis’s cross-

appeal into cause number 07-20-00370-CV, grant his motion to dismiss, and dismiss his

appeal. See TEX. R. APP. P. 42.1(b). Because the motion does not address costs, all

costs of the cross-appeal shall be taxed against Dennis. See id. at 42.1(d). No motion

for rehearing will be entertained and our mandate will issue forthwith.


      Victor’s appeal shall continue to disposition under appellate cause number 07-20-

00281-CV.


      It is so ordered.


                                                Per Curiam




                                            2